Citation Nr: 1021610	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD) prior to August 4, 
2009, and in excess of 30 percent from August 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps (USMC) from June 1968 to December 1969.  He also 
served with the USMC Reserves from December 1969 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and assigned 
a 10 percent evaluation effective October 4, 2004.  In June 
2007, the Veteran testified before the undersigned at a Board 
hearing at the RO.  This matter was previously before the 
Board in September 2007 and March 2009 at which times the 
case was remanded for additional development.  In December 
2009, the RO increased the Veteran's PTSD evaluation to 30 
percent, effective August 4, 2009.


FINDINGS OF FACT

1.  For the period prior to August 4, 2009, the Veteran's 
service-connected PTSD was not productive of more than 
occupational and social impairment with mild or transient 
symptoms or symptoms controlled by continuous medication.  

2.  For the period from August 4, 2009, the Veteran's PTSD 
has been productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  For the period prior to August 4, 2009, the criteria for 
a higher than 10 percent initial disability rating for PTSD 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  For the period from August 4, 2009, the criteria for a 
100 percent initial disability rating for PTSD are met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, since the appellate issue (entitlement to 
assignment of higher initial ratings) is a downstream issue 
from that of service connection (for which an October 2004 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003. Moreover, the appellant was 
issued a duty to assist letter with respect to his claim for 
an increased initial rating for PTSD in September 2007.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with 
the disability rating and effective date elements in various 
letters, beginning with a March 2006 letter.

The Board finds that all necessary assistance has been 
provided to the appellant. The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim for higher 
initial evaluations for service-connected PTSD.  This 
includes obtaining identified medical evidence and affording 
the appellant VA examinations.  With respect to medical 
evidence, the RO has requested and obtained pertinent VA 
outpatient records.  Regarding private medical records, an 
August 2009 VA examination report notes that in addition to 
VA treatment, the Veteran was receiving PTSD counseling once 
a week at a private clinic.  Later that month, the Appeals 
Management Center asked the Veteran to complete consent form 
(VA Form 21-4142) and to be sure to include the name and 
address of all medical provider(s).  The Veteran returned the 
form to VA in September 2009 indicating that he had only 
received VA treatment.  Thus, the Board finds that VA has 
fulfilled its duty to assist with respect to pertinent 
medical records.  Regarding VA examinations, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the November 2004 
and August 2009 VA PTSD examination reports on file contain 
sufficient findings with which to properly evaluate the 
appellant's service-connected PTSD and are thus deemed 
adequate for rating purposes.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the November 
2004 examination report did not include a review of the 
Veteran's claims file, both examination reports are 
predicated on a mental examination and contain the findings 
necessary to evaluate the appellant's PTSD under the 
applicable rating criteria.  Further efforts to assist the 
appellant with this claim included affording him a Board 
hearing which he attended in June 2007.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Analysis

Facts

In October 2004, the Veteran filed an informal claim of 
entitlement to service connection for PTSD asserting that he 
found himself withdrawing from people and did not talk to 
people that much.  

In November 2004, the Veteran underwent a VA PTSD examination 
and reported sporadic nightmares and bad dreams, 
hypervigilance, and easily startled reflex.  He described 
these symptoms as mild in nature and ongoing for many years.  
He was noted to be working in a warehouse and was generally 
able to do his job.  He said he got along with his coworkers.  
He was noted to be in his second marriage of 25 years and had 
five children.  His relationship with his family was 
"normal".  He kept in touch with few friends or relatives.  
On examination the Veteran was casually dressed and 
cooperative.  His mood was neutral and his affect was 
blunted.  He had normal speech and no perceptual problems.  
His thought process and thought content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented to 
time, person, place and time.  Insight and judgment were fair 
as was impulse control.  Regarding social functioning, the 
Veteran was noted to be working full time and spent his free 
time mainly with his family.  He appeared to have a limited 
social network and was able to take care of his activities of 
daily living.  The examiner summarized by stating that the 
Veteran had symptoms of PTSD, was able to work, and had a 
limited social network.  He noted that the Veteran had not 
received any psychiatric treatment in the past.  He diagnosed 
the Veteran as having PTSD and assigned him a global 
assessment of functioning score (GAF) of 65.  He described 
the veteran's symptoms as "mild-to-moderate".  

In his Notice of Disagreement filed in July 2005, the Veteran 
reported experiencing memories of the stressful events he 
encountered in service.  He also said he had no friends and 
though his family lived "all around [him]", they didn't 
visit him because of his "belief".  

The Veteran stated in the substantive appeal filed in 
February 2006 that he had bad dreams and still reacted by 
ducking whenever a car backfired or from loud noises.  

VA outpatient records show that the Veteran presented to a 
PTSD clinic in March 2007 for a psychiatric consultation.  He 
reported re-experiencing the smell of tear gas on a ship and 
seeing body bags approximately two to three times a month 
which caused him a lot of distress.  His wife reported that 
he experienced nightmares, but did not wake up and was not 
aware of them.  The Veteran said he preferred to be alone and 
had few, if any, friends.  He denied present hypervigilance 
and denied a history or present depression, mania, panic or 
suicidal or homicidal ideation.  He also denied substance 
abuse.  He said he had been married to his second wife for 27 
years and they had three children, one of whom had died of an 
illness.  He had two sons from his first marriage, but had no 
contact with them.  He said he worked full time in a 
warehouse.  Findings revealed that the Veteran appeared his 
stated age with good grooming and eye contact.  He had normal 
speech and was cooperative with appropriate affect.  He had 
no suicidal or homicidal ideation and no audio or visual 
hallucinations.  He was oriented times three and had good 
insight and judgment.  He indicated his willingness to begin 
individual and group treatment and pharmaceutical management 
(effexor and paxil) for his anxiety symptoms.  His noted 
stressors were Vietnam and lack of friends and he was 
assigned a global assessment of functioning score of 65.

The Veteran testified in June 2007 that he experiences bad 
dreams and recurrent recollections related to his Vietnam 
experience.  He said he had been married to his wife for 27 
years and that she was a good person to stay with him.  He 
reported spending more time at work than home, and said he 
mainly worked by himself.  He said his job was working full 
time in security.  Prior to this job he reportedly worked for 
the post office.  He remarked that his co-workers didn't hang 
out with him and he didn't hang out with them.  He said he 
took daily medication to keep calm.  He reported nightmares 
one to two times per week.  He noted that he was receiving 
psychiatric treatment at the East Orange VA medical center 
approximately once a month.  

At follow up visits at the VA mental health clinic in June 
2007, July 2007 and May 2008, the Veteran reported being at 
baseline condition since his last appointment.  He admitted 
to symptoms of reexperiencing traumatic events, avoidance 
symptoms, and increased arousal symptoms.  Psychotic symptoms 
related to PTSD were also noted to be present.  The Veteran 
reported compliance with treatment and he denied remarkable 
side effects from his medication.  On examination he was 
oriented times three, cooperative, calm and had good eye 
contact.  His speech was soft and his mood was slightly 
anxious.  His affect was appropriate and constricted.  His 
thinking process was goal directed, formally logical and 
pessimistic.  No specific delusions were elicited and he 
denied suicidal or homicidal ideation, aggressive thoughts or 
intrusive thoughts about traumatic events.  He denied 
auditory or visual hallucinations.  He had good memory and 
some impairment in concentration.  His judgment was good and 
his insight was limited.  The physician noted that there were 
symptoms of PTSD and he recommended at the June 2007 visit 
increasing the Veteran's doses of Paxil and Prazosin and 
continuing Restoril.  In May 2008, the physician again 
recommended increasing the Veteran's dose of Paxil.  He 
further noted in May 2008 minimal improvement in the 
Veteran's condition.

A July 2009 VA outpatient record contains the Veteran's 
report that his depression had improved since the addition of 
wellbutrin.  He denied mania, but said he had some visual 
hallucinations of seeing shadows which he had had for years, 
but they didn't bother him.  On examination the Veteran was 
noted to have good mood, sleep, appetite and energy.  He was 
alert and oriented with good eye contact.  He showed no 
abnormal movements and his speech was normal in rate and 
tone.  His thought process was goal-directed with no flight 
of ideas or looseness of associations.  Regarding thought 
content, the Veteran denied suicidal or homicidal ideation, 
auditory or visual hallucinations.  The Veteran was diagnosed 
as having PTSD and depression.  He was noted to be stable 
with improved depression.  He said he did not wish to try 
antipsychotic medication.

During a VA PTSD examination in August 2009, the Veteran 
reported losing his job the previous week.  He was noted to 
have worked for the same company for 35 years as a 
warehouseman and had responsibilities as a steward.  He 
relayed that he had been a good worker, but was sometimes 
argumentative and enflamed co-workers to the point that they 
threatened him with bodily harm.  He recalled arguing with a 
superior and had difficulty handling his own anger.  Since 
his last exam and assessment of PTSD, the Veteran relayed 
that he found himself becoming more irritable and 
argumentative making his work and social life "conflict-
laden".  He said he was not sure he could work successfully 
anywhere as his irritability leads to workplace conflicts.  
He said he lived with his wife and got along with his wife 
and children, but also said that he did not communicate with 
them.  He was noted to be hypervigilant and experienced 
recurring nightmares.  The rain and vegetation reportedly 
trigger disturbing images of Vietnam.  Socially, the Veteran 
reported that he avoided all social contact and avoided 
contain with other Veterans.  He said he had few leisure 
activities and did not find joy in being with others or in 
activities.  He was noted to be on paroxetine and bupropion 
and was receiving VA as well as private treatment.  

On examination the Veteran was found to be depressed and 
subdued and his affect was somewhat blunted.  He made eye 
contact and was open in conversation.  His speech became 
"halting" and he attempted to hold back tears when talking 
about his combat experiences.  His cognitive functioning was 
found to be largely intact and judgment and insight were 
fair.  He experienced preoccupation with images and memories 
of combat and the tension was noted to cause him lapses in 
attention to activities during the day.  There were no signs 
of psychotic symptoms.  The Veteran denied suicidal/homicidal 
ideation or intent.  The examiner summarized by stating that 
the Veteran experienced an increase and frequency of PTSD 
symptoms which have much affected his daily social and 
occupational functioning and his emotional/psychological 
adjustment.  He noted that the Veteran had lost his job of 35 
years after long history of irritability and confrontations 
with co-workers.  He said the Veteran did not communicate 
with others including family members and tended to isolate 
himself socially.  He added that the Veteran continued to 
experience tension and hypervigilance.   He diagnosed the 
Veteran as having PTSD and assigned him a GAF score of 40.  

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
Veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009)), a 10 percent rating is to be 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Veteran is also entitled to a 100 percent rating if his 
service-connected PTSD causes total occupational and social 
impairment, regardless of whether he has some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms are listed in the Rating Schedule.  
See Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002); see 
also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004).

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health-illness.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, 
a GAF score between 31 and 40 is reflective of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work); a 
GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment of social, 
occupational, or school functioning (no friends, unable to 
keep a job); a GAF between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers; a GAF between 61 
and 70 is indicative of some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Initial Rating in Excess of 10 Percent Prior to August 4, 
2009

The Veteran's VA medical records dating from November 2004 to 
August 2009 indicate that symptoms of PTSD included 
nightmares, hypervigilance, startled reflex, avoidance 
symptoms, increased arousal symptoms, minimal socialization, 
and slightly impaired concentration.  The Board finds that 
these symptoms are appropriately rated as approximating those 
listed in the criteria for a 10 percent rating and do not 
rise to the severity of a 30 percent rating.

There were few, if any, of the symptoms listed in the 
criteria for a 30 percent rating, and most of the VA medical 
records specifically indicate that the Veteran did not in 
fact have such symptoms.  In this regard, the findings did 
not show that the Veteran had a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss such as forgetting names, directions or 
recent events.  Rather, his symptoms revealed that he was 
cooperative, calm, maintained good eye contact, had normal 
speech and normal thought content.  His mood was not 
described as being depressed; rather it was  described as 
"neutral" in the November 2004 VA examination report, 
"slightly anxious" in June 2007, July 2007, and March 2008 
VA outpatient records,  and "good" in a July 2009 VA 
outpatient record.  .   

As to the Veteran's overall occupational and social 
impairment, the November 2004 VA examiner assigned the 
Veteran a GAF score of 65 which is indicative of mild 
symptoms and he described the Veteran's symptoms as "mild-
to-moderate".  The Veteran was also assigned a GAF score of 
65 at a VA outpatient clinic in March 2007.  In November 
2004, the Veteran was noted as not having received any 
psychiatric treatment or medication, but he was prescribed 
medication (effexor and paxil) by VA in March 2007.  He was 
reportedly working full time and spent his free time mainly 
with his family, having a limited social network.  He said in 
November 2004 that he had been married to his wife for 25 
years and had five children.  In June 2007, he testified that 
his wife was a good person to stay with him.  

Given the evidence above, including the GAF scores of 65 and 
the assessments of the Veteran's overall occupational and 
social functioning, the Board finds that that the Veteran's 
PTSD symptoms cause mild to at most moderate difficulties in 
social and occupational functioning, and do not more closely 
approximate the criteria for a 30 percent rating.  He has 
been able to maintain effective social relationships as shown 
by his longstanding marriage and has maintained full time 
employment.  In regard to working, the Veteran testified in 
June 2007 that he spent more time at work than home, and 
mainly worked by himself in security.  

In sum, after a careful review of the evidence of record in 
light of the above criteria, the Board finds that the 
assignment of the initial 10 percent evaluation for PTSD was 
proper, as the Veteran's symptoms did not, at any point from 
the effective date of the grant of service connection on 
October 4, 2004, to August 3, 2009, meet the criteria for, at 
least, the next higher, 30 percent, evaluation for PTSD.

The VA Schedule for Disability Ratings will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected mental disability is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for a mental disability shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating of 10 percent.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As such, based on all evidence of record, the Board finds 
that a 10 percent rating adequately reflects the severity of 
the Veteran's PTSD, prior to August 4, 2009.

For all the foregoing reasons, the claim for an initial 
rating higher than 10 percent prior to August 4, 2009, for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107 (West 
2002).

Rating in Excess of 30 Percent From August 4, 2009

The Veteran's PTSD symptoms are clearly shown to have 
worsened as of the August 4, 2009, VA examination.  The 
examiner specifically noted that the Veteran had experienced 
an increase and frequency of his PTSD symptoms that had much 
affected his daily social and occupational functioning and 
his emotional/psychological adjustment.  In particular, the 
Veteran was found to be depressed and subdued and his affect 
was somewhat blunted.  Also, he had increased irritability 
and was more argumentative making his work and social life 
more "conflict-laden".  Notably, the examiner relayed that 
the Veteran had just lost his job the previous week after a 
long history of irritability and confrontation with co-
workers.  The Veteran stated that he was not sure he could 
work successfully anywhere as his irritability leads to 
workplace conflicts.  He recalled arguing with a superior and 
had difficulty handling his own anger.  He said he got along 
with his wife and children, but did not communicate with 
them.  The examiner reported that the Veteran did not 
communicate with others including family members and tended 
to isolate himself socially.  He went on to note that he 
avoided all social contact, including with other veterans.  

As far as symptomatology, the Veteran did not show signs of 
psychotic behavior and he denied suicidal or homicidal 
ideation.  He made eye contact and was open in conversation.  
His cognitive function was found to be largely intact and his 
judgment and insight were fair.  

Although all of the enumerated symptoms recited for a higher 
100 percent rating are not shown, the August 2009 findings do 
show that the Veteran has impairment in communication.  This 
is evident by the Veteran's report that he got along with his 
family, but did not communicate with them, by the examiner's 
statement that the Veteran did not communicate with others, 
including family members, and by the Veteran's assigned GAF 
score of 40, which represents some impairment in 
communication.  However, the question of whether the 
Veteran's impairment in communication rises to the level of 
"gross impairment" as required for a 100 percent rating 
need not be further addressed in view of evidence clearly 
showing that the Veteran's PTSD symptoms result in total 
occupational and social impairment.  In this regard, as noted 
above, the August 2009 examiner stated that the Veteran lost 
his job of 35 years the previous week after a long history of 
irritability and confrontations with co-workers and he tended 
to isolate himself socially.  

Thus, the Veteran's difficulty with social environments, his 
need to largely isolate himself, and his inability to work 
clearly indicate that his PTSD symptoms result in total 
occupational and social impairment.  Moreover, the Veteran's 
assigned GAF score of 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Indeed, 
the Veteran meets all of the examples above for a GAF score 
of 40 in that he was found to be depressed, avoids people, 
does not communicate with (neglects) his family and is unable 
to work.  

Based on the foregoing, the basis for assigning the Veteran a 
100 percent rating effective August 4, 1009, is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  That is, the severity of the 
Veteran's PTSD symptoms and the effect of those symptoms on 
his social and work situation justify this higher, 100 
percent, rating.  See Mauerhan, supra.


ORDER

For the period prior to August 4, 2009, the claim for an 
initial rating in excess of 10 percent for PTSD is denied.

For the period from August 4, 2009, an initial 100 percent 
schedular rating for PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


